Citation Nr: 0807321	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-24 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Whether the veteran submitted a timely notice of disagreement 
(NOD) to initiate an appeal of a September 2002 Regional 
Office denial of service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from May 1968 to December 
1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 letter determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
finding that a notice of disagreement was not timely filed.  


FINDING OF FACT

A notice of disagreement with a September 2002 rating action 
denying service connection for PTSD was not received within 
one year of the September 2002 notice of that rating action.  


CONCLUSION OF LAW

The claimant did not timely initiate an appeal as to the 
issue of entitlement to service connection for PTSD, and the 
Board therefore does not have jurisdiction over an appeal of 
this issue.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.305 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

With regard to whether the veteran filed a timely NOD, the 
Board notes that this is solely an issue of interpretation of 
law.  The claim hereinis barred from Board review as a matter 
of law in the absence of a timely appeal.  38 C.F.R. §§ 
20.200, 20.202, 20.302.  Therefore, notice consistent with 
the VCAA is not required.  See Smith v. Gober, 14 Vet. App. 
227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002).

II.  Timeliness of NOD

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.202, 20.302.  A written communication from a claimant or 
his representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute an NOD.  While special 
wording is not required, the NOD must be in terms which can 
reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201.

To be considered timely, the NOD must be filed within one 
year of the date of mailing of the initial notification, or 
within any extended time limits prescribed pursuant to a 
timely-filed request for extension of time.  38 C.F.R. §§ 
20.302(b), 20.303.  The formality of perfecting an appeal to 
the Board is a clear and unambiguous statutory and regulatory 
scheme that requires the timely filing of both an NOD and a 
substantive appeal, and if the veteran fails to so file in a 
timely manner "he is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

Hence, at issue here is not the underlying claim for service 
connection for PTSD, but rather the question of timeliness of 
filing an NOD as to the September 2002 RO decision denying 
that underlying claim.  

VA regulations further provide that, absent evidence of a 
U.S. postmark, it is presumed that any written document 
required to be "filed within a specified period of time," 
which includes a notice of disagreement or substantive 
appeal, was mailed five days prior to the actual receipt of 
the document by the RO, excluding Saturdays, Sundays, and 
legal holidays.  38 C.F.R. §§ 20.305(a), 20.306.

A chronology of pertinent adjudicative events in this case is 
as follows:

DATE	ACTION

September 2002	RO action denying claim for service 
connection for PTSD 	

September 2002 	RO notice to claimant of that denial, and 
appeal rights

August 2004	Claimant submits NOD responsive to the 
above denial

The veteran's contentions that the NOD was timely filed are 
based on the date received by the veteran's authorized 
representative, or based on a date that the authorized 
representative purportedly filed that NOD.  However, those 
arguments cannot ultimately serve to support the claim of 
timeliness.  

The veteran has contended that the NOD (and accompanying 
transmittal letter from the representative) must have been 
received by the RO but misplaced, or else should be 
considered to have been received based on the date the 
veteran submitted  that NOD to the representative and the 
date present on the transmittal letter.  The NOD received at 
the RO in August 2004 does include a date stamp by the 
authorized representative indicating its receipt by that 
representative in March 2003, and has been submitted together 
with a transmittal document prepared by the veteran's 
authorized representative, also dated in March 2003.  
However, there is no record of these documents having been 
mailed, or received by the RO, prior to August 2004.  

Hence, the veteran in effect claims that there was some 
irregularity at the RO causing the NOD which purportedly was 
filed to have been misplaced, or alternatively that the NOD 
should simply be accepted as having been timely filed based 
on the veteran's timely submission of that NOD to his 
authorized representative.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held, however, that the law 
requires only that the claims file reflect that VA has mailed 
the notice of a decision on the date so indicated, and then 
presumes the regularity of the administrative process as to 
whether the claimant in fact received it, "in the absence of 
clear evidence to the contrary."  Ashley v. Derwinski, 2 
Vet. App. 64-65 (1992).  Here, there is no allegation that 
the RO's notice was not properly mailed, delivered by the 
U.S. Postal Service, and received by the veteran.

The presumption of regularity of the administrative process 
also applies to the RO's receipt and processing of an NOD.  
Id.  However, it does not apply to the non-governmental 
administrative processes of a claimant's authorized 
representative, because the representative is not a VA 
employee.  Accordingly, the appellant's allegation of timely 
filing of an NOD, and his production of a copy of a NOD on 
which was stamped a date of receipt by his authorized 
representative within the time period for timely filing of an 
NOD, as well as the production of a copy of a transmittal 
document for that NOD from the authorized representative also 
dated within that same relevant time period, do not 
constitute the type of "clear evidence to the contrary" 
which is required to rebut the presumption of regularity 
which supports the official acts of public officers.    

In the instant case, the veteran has provided some evidence 
to suggest that someone failed to fulfill his/her duties to 
achieve timely filing of the NOD.  However, it is far from 
clear that this someone was a member of the administrative 
personnel at the RO, rather than personnel of the veteran's 
authorized representative organization.  It could just as 
readily be inferred that the documents for filing the NOD 
were prepared by the representative but were, for whatever 
reason, not mailed or otherwise timely filed.  The 
representative has produced no definitive proof of filing, 
such as a copy of the NOD date-stamped by the RO as having 
been filed.  

It is true that in the ordinary case of evidentiary review VA 
will afford the veteran the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).  However, the regularity of 
administrative processes is not such an ordinary case, and is 
supported by the presumption of regularity unless there is 
"clear evidence to the contrary," see Ashley, supra.  The 
veteran and his authorized representative do not contend that 
they have presented clear evidence to overcome that 
presumption, and indeed the evidentiary record presents no 
such clear evidence.  Compare, e.g., Rios v. Mansfield, 21 
Vet.App. 481 (2007), wherein the Court held that documentary 
evidence proffered by the office of the veteran's 
representative to the effect that a notice of appeal (NOA) to 
the Court had been mailed on a date certain was sufficient to 
invoke the common-law mailbox rule and permit acceptanceof 
the NOA as timely.

Accordingly, the presumption of regularity of administrative 
processes not having been overcome, there is no cognizable 
basis for concluding that the veteran timely filed an NOD was 
to the September 2002 RO denial of service connection for 
PTSD.  See 38 C.F.R. §  20.302.  

Accordingly, by statute and regulation, the claimant is 
barred from appealing that September 2002 denial of service 
connection for PTSD, and, in the absence of a timely appeal, 
the Board lacks jurisdiction of the issue and may not reach 
the merits of the claim.  The Board is bound in its decisions 
by the regulations of the Department, instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c).  The 
appeal of the claim for service connection for PTSD must 
therefore be dismissed.


ORDER

The appeal as to the claim for service connection for PTSD is 
dismissed.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


